DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, and 18-21 are pending in this application.

Election/Restrictions
Applicant's election with traverse of Group I and the species of the compound of Example 125, in the reply filed on May 28, 2021 is acknowledged.  The traversal is on the ground(s) that the restriction is improper.
Upon reconsideration, the election/restriction requirement of the previous office action is hereby withdrawn and all pending claims are examined together.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 19-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treatment of , does not reasonably provide enablement for a method of treatment of all other types of cancer wherein said cancer is treated by modulating an immune response comprising a reactivation of the immune system in the tumor by administering to a subject in need thereof an effective amount of a compound of formula (I) or (II); a method of prophylaxis or prevention of breast cancer by administering to a subject in need thereof an effective amount of a compound of formula (III); a method of treatment or prophylaxis or prevention of all other types of cancer by administering to a subject in need thereof an effective amount of a compound of formula (III); a method of prophylaxis or treatment of pain, endometriosis, autosomal dominant polycystic kidney disease, acute ischemic syndromes in atherosclerotic patients, pneumonia, and neurodegenerative diseases by administering to a subject in need thereof an effective amount of a compound of formula (III); or a method for the control of female fertility by administering to a subject in need thereof an effective amount of a compound of formula (III).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The instant claim 1 is drawn to: ‘a method of treatment of a cancer wherein said cancer is treated by modulating an immune response comprising a reactivation of the immune system in the tumor by administering to a subject in need thereof an effective amount of a compound of formula (I)’; claim 19 is drawn to: ‘a method of prophylaxis or treatment of cancer; pain; endometriosis; autosomal dominant polycystic kidney disease; acute ischemic syndromes in atherosclerotic patients; pneumonia; and neurodegenerative diseases; or for the control of female fertility; by administering to a subject in need thereof an effective amount of a compound of formula (III)’; claim 20 is directed to: ‘a method of prevention or treatment of a cancer selected from melanoma; lung cancer; bladder cancer; renal carcinomas; gastro-intestinal cancers; endometrial cancers; ovarian cancer; and neuroblastoma; by administering to a subject in need 
The specification at pages 127-131 provides EMT-61 mouse tumor model and biological in vitro assay to determine the antagonistic activities of the compounds on the EP2 and EP4 receptors and results in terms of IC50 are provided in Table 8 (pages 131-133) for some of the exemplified compounds.  There is nothing in the disclosure regarding how the provided test data correlates to method for the treatment or prophylaxis/prevention of cancer; pain; endometriosis; autosomal dominant polycystic kidney disease; acute ischemic syndromes in atherosclerotic patients; pneumonia; and neurodegenerative diseases, which include the non-limiting specific In re Surrey, 151 USPQ 724 regarding sufficiency of disclosure for a Markush group.
	Further, there is no disclosure regarding how the subject or the patient in need of the specific treatment or prophylaxis/prevention is identified and further, how all types of cancer; pain; endometriosis; autosomal dominant polycystic kidney disease; acute ischemic syndromes in atherosclerotic patients; pneumonia; and neurodegenerative diseases, etc. are treated or prevented.  See MPEP § 2164.03 for enablement requirements in cases directed to structure-specific arts such as the pharmaceutical art.  Receptor activity is generally unpredictable and highly structure specific area, and the data provided of the single compound is insufficient for one of ordinary skill in the art in order to extrapolate to the other compounds of the claims.  It is inconceivable as to how the claimed compounds can treat the extremely difficult diseases embraced by the instant claims.  The state of the art is indicative of the unpredictability of the therapeutic approach based on adenosine receptor pathways.  A state of the art reference Banu et al. (Mol. Endocrinol. 2009) provides that – “Until a clinical trial has been conducted with the use of EP2/EP4 inhibitors for the treatment of endometriosis in pregnant or nonpregnant women, it would not be possible to predict whether this therapy would be safe or unsafe. … … Based on our results, we speculate that inhibition of EP2/EP4 receptors could emerge as a potential 
Neurodegenerative Diseases:
The instant claim 19 recites ‘a method of prophylaxis or treatment of neurodegenerative diseases’.  The following illustrates the breadth of the instantly recited generic disease type:
The term “neurodegenerative disease” covers an immense array of largely unrelated disorders that have different modes of action and different origins.  The term covers such diverse disorders as Alzheimer's Disease; Parkinson's Disease; ALS and variants such as forms of ALS-PDC; dementia of the frontal lobe type (DFT) and DFT with motor neuron disease (DFT-MND); Diffuse Lewy Body Disease; Cortical Lewy body disease; Hallervordon-Spatz disease; Senile dementia of the neurofibrillary tangle type (“tangle-only dementia”); progressive familiar myoclonic epilepsy; Corticodentatonigral degeneration; more than a dozen dementias collectively called "frontotemporal dementia” (FTD); Tourette's syndrome; multiple systems atrophy (MSA; once called Shy-Drager syndrome), which exists in two forms: MSA-P type or MSA-C type; Neurological syphilis; Neurosarcoidosis;  Pure autonomic failure (Bradbury-Eggleston syndrome);  Friedrich's ataxia and other spinocerebellar degenerations; Olivopontocerebellar atrophy (OPCA); spasmotic torticollis; Striatonigral degeneration; various types of torsion dystonia; certain spinal muscular atrophies, such as Werdnig-Hoffmann and Wohlfart-Kugelberg-Welander; Hereditary spastic paraplegia, Primary lateral sclerosis; peroneal muscular atrophy (Charcot-Marie-Tooth); Hypertrophic interstitial polyneuropathy (Dejerine-Sottas); ophthalmic disorders such as primary open-angle glaucoma (POAG) and retinitis pigmentosa; Leber's Disease; Wallerian degeneration,  and Hypertrophic interstitial polyneuropathy. 
There is the neuroacanthocytosis family, a difficult to define group of genetic disorders which includes Bassen-Kornsweig disease (abetalipoproteinemia), Familial hypobetalipoproteinemia, Chorea-acanthocytosis (ChAc), McLeod syndrome (MLS), Huntington disease–like2 (HDL2) and Pantothenate kinase–associated neurodegeneration (PKAN), FHBL1, FHBL2, Familial acanthocytosis with paroxysmal exertion-induced dyskinesias and epilepsy (FAPED), and Anderson disease. 
There is a group of Prion diseases, notably Creutzfeldt-Jakob Disease (CJD), which occurs in both sporadic and familial forms; Gerstmann-Straussler-Scheinker Disease (GSS); and fatal familial insomnia. 
There is another group called the Taupathy diseases, which include Pick's disease; cortical-basal ganglionic degeneration (CBGD or CBD); progressive supranuclear palsy (PSP); 
Another group is the Polyglutamine diseases: Huntington's disease; spinal-bulbar muscular atrophy (Kennedy's disease or SBMA), Dentatorubral-Pallidoluysian Atrophy (DRPLA), Machado-Joseph disease (MJD, also called spinocerebellar ataxia type 3), and the other SCA diseases, viz SCA-1, SCA-2, SCA-6, and SCA-7.
The leukodystrophies are a group of over 30 assorted genetic disorders that affect the central nervous system by disrupting the growth or maintenance of the myelin sheath. This category includes 18q-Syndrome, Acute disseminated encephalomyeolitis (ADEM), Acute Disseminated Leukoencephalitis, Acute Hemorrhagic Leukoencephalopathy,  Adrenoleukodystrophy, Adrenomyeloneuropathy (AMN), Aicardi-Goutieres Syndrome, Alexander Disease, Adult-onset Autosomal Dominant Leukodystrophy (ADLD), Autosomal Dominant Diffure Leukoencephalopathy with neuroaxonal spheroids, Autosomal Dominant late-onset leukoencephalopathy, Childhood Ataxia with diffuse CNS Hypomyelination (CACH or Vanishing White Matter Disease), Canavan Disease, Cerebral Autosomal Dominant Arteriopathy with Subcortical Infarcts (CADASIL) and Leukoencephalopathy, Cerebrtendinous Xanthomatosis (CTX), Craniometaphysical dysplasia with leukoencephalopathy, Extensive Cerebral White Matter abnormality without clinical symptoms, Familial adult-onset leukodystrophy manifesting as cerebellar ataxia and dementia, Familial leukodystrophy with adult onset dementia and abnormal glycolipid storage,  Globoid Cell Leukodystrophy (Krabbe Disease), Hereditary adult onset leukodystrophy simulating chronic progressive multiple sclerosis, Lipomembranous osteodysplasia with leukodystrophy (Nasu Disease), Metachromatic Leukodystrophy, Megalencephalic leukodystrophy with subcortical cysts (MLC), Neuroaxonal leukoencephalopathy with axonal spheroids,Oculodetatoldigital Dysplasia with cerebral white matter abnormalities, Orthochromatic leukodystrophy with pigmented glia, Ovarioleukodystrophy Syndrome, Pelizaeus-Merzbacher Disease, Refsum Disease, Sjogren-Larsson Syndrome, Sudanophilic Leukodystrophy, Van der Knapp Syndrome, Vanishing White Matter Disease, X-linked Adrenoleukodystrophy (X-ALD), and the Zellweger Spectrum: Zellweger Syndrome, Neonatal Adrenoleukodystrophy, and Infantile Refsum Disease.
The neuronal ceroid lipofuscinoses (NCLs) are the most common neurodegenerative disorders of childhood.  These are generally characterized by loss of vision, seizures, motor dysfunction leading to spastic quadriplegia, cognitive loss, and early death. Juvenile Neuronal Ceroid Lipofuscinosis (JNCL), or Batten disease is the most common of these. Different forms arise from different genes: CLN1 most commonly causes infantile onset, but also Late Infantile- and Juvenile-Onset, as well as adult-onset. There is also late infantile (CLN2), juvenile-onset disease (CLN3), and late-infantile forms (CLN5). CLN8 underlies a form of progressive myoclonic epilepsy. The adult Kufs disease appears to be associated with CLN4. There are forms 
The toxic protein, for those diseases that involve one, also varies. In some cases it is tau, i.e. in Alzheimer's Disease and other taupathies, and some are so linked to tau only sometimes (FTD). Alzheimer's Disease also involves β-amyloid. For Parkinson's disease it is α-synuclein.  Prion disease involves PrPSc as its toxic protein, which involves missense.  The polyglutamine diseases involve polyglutamine containing proteins.  For Huntington's disease, it is huntingtin, for SBMA it is an androgen receptor,  for DRPLA it is atrophin, for SCA-1 it is Ataxin-1, for SCA-2 it is Ataxin-2, for SCA-3 it is Ataxin-3, for SCA-6 it is a calcium channel protein, and for SCA-7 it is Ataxin-7.
The nature of the protein deposits, when these occur, varies as well. In Alzheimer's Disease, there are extracellular plaques from β-amyloid and neurofibrillary tangles (from tau).  In Parkinson’s disease it is Lewy bodies and in ALS it is Bunina bodies. Taupathy produces cytoplasmic tangles, and Polyglutamine disease produce neuropil aggregates, intranuclear inclusions and cytoplasmic tangles. Prion disease produces prion plaque.  And note that the disease form is not necessarily related to the protein deposits. For example, Alzheimer's Disease and Pick's disease both give progressive dementia without other prominent neurological signs. But the characteristic Alzheimer's neurofibrillary tangles are not seen in Pick's Disease, which has straight fibrils, as opposed to the paired helical filaments of Alzheimer's Disease. Pick's Disease gives lobal atrophy, not seen in Alzheimer's Disease.
The disease genes vary considerably as well. In Alzheimer's Disease, there is toxic gain of function with APP and loss of function of Presenilin 1 and presenilin 2. With Parkinson’s disease, there is toxic gain of function with α-synuclein, and loss of function of Parkin and UCHL1. In the Polyglutamine diseases, there is toxic gain of function with 9 different genes with CAG repeat expansion. In Prion disease, there is toxic gain of function with PRNP. In ALS there is toxic gain of function with SOD1. FTDP-17 arises from mutations at chromosome 17, Huntington's Disease from chromosome 4, and the neurodegenerative disorder that people with Down's syndrome develop later in life is presumably connected in some way to chromosome 21. Certain forms of Retinitis pigmentosa have been linked to deficiency in production of the kinase CERKL.

As can be seen from the above, unlike in some areas of medicine, there is no representative, or “typical” neurodegenerative disorder. Some affect the mind, some affect movement, some affect both, and some effect neither.  Alzheimer's Disease is the most common neurodegenerative disorder. However, its etiology involves both tau protein and β-amyloid. Such a statement is not Cecil Textbook of Medicine, 20th edition (1996), Vol. 2, wherein it is stated that “[t]here is no cure for Alzheimer’s disease, and no drug tried so far can alter the progress of the disease.” (pg. 1994).
Cancer:
The scope of instant claims 1-4 includes ‘method of treatment of a cancer’ and claims 19-21 includes ‘method for treatment or prophylaxis/prevention of cancer’.  A ‘cancer’ or 'tumor' is anything that causes or caused by abnormal tissue growth.  That can be growth by cellular proliferation more rapidly than normal, or continued growth after the stimulus that initiated the new growth has ceased, or lack (partial or complete) of structural organization and/or coordination with surrounding tissue.  It can be benign or malignant.  Thus, such term covers not only all cancers, but also covers precancerous conditions such as lumps, lesions, polyps, etc.  No compound has ever been found to treat cancers of all types generally.  Since this assertion is contrary to what is known in medicine, proof must be provided that this revolutionary assertion has merits.  The existence of such a “silver bullet” is contrary to our present understanding of oncology.  Cecil Textbook of Medicine states that “each specific type has unique biologic and clinical features that must be appreciated for proper diagnosis, treatment and study” (see the enclosed article, page 1004).  Different types of cancers affect different organs and have different methods of growth and harm to the body.  Also see In re Buting, 163 USPQ 689 (CCPA 1969), 
Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.  The skill thus depends on the particular cancer involved.  There are some cancers where the chemotherapy skill level is high and there are multiple successful chemotherapeutic treatments. The mechanism in these situations, however, is not necessarily the same as is alleged for these compounds.
Further, there is no established single antiproliferative therapeutic agent for all these types of diseases, which are characterized by the proliferation of tumor cells.  The ideal chemotherapeutic drug would target and destroy only cancer cells without adverse effects or toxicities on normal cells. Unfortunately, no such drug exists; there is a narrow therapeutic index between cell kill of cancer cells and that of normal cells.  Successful treatment of cancer requires elimination of all cancer cells, whether at the primary site, extended to local-regional areas, or metastatic to other regions of the body. The major modalities of therapy are surgery and radiotherapy (for local and local-regional disease) and chemotherapy (for systemic sites).  For example, regarding the treatment of leukemia, The Merck Manual (online edition) states, that “Treatment programs and clinical situations are complex”.  Dosage regimen is dependent on several risk factors and the contribution of each active ingredient of a multidrug combination therapy is complex and unclear.
Taken as a whole, the skill level in oncology must be considered as low. "It should benoted that oncology has the lowest success rates of any therapeutic area." Cancer Drug Designand Discovery Neidle, Stephen, ed. (Elsevier/Academic Press, 2008) page 431. There is evenin vitro cell lines, but"Cell lines derived under artificial conditions and propagated for decades are not likely to berealistic, or to provide meaningful targets" (page 428). The next step is animal models, but"Preclinical efficacy models in cancer drug discovery ... are usually rodent models bearing atransplantable tumor. Yet the vast majority of these investigational drugs fail to meet their pre-specified clinical benefit or efficacy endpoints ... The predictive quality of standard animalmodels has been assessed in a retrospective analysis, with the conclusion that tumor specificitydoes not translate from laboratory to clinic. Human tumor xenografts that present tumors of aparticular histology and tissue of origin do not predict for clinical activity in that tumor" (page427). In other words, successful animal tests with human tumor xenografts with cancer X do notpredict success in humans with cancer X.
The obvious limitations of subcutaneously transplanted xenografts are a) that they do notreside in the same anatomical site as the corresponding tumor in patients; b) that these generallydo not metastasize (which is usually how cancers commonly kill patients); c) that the bloodvessels and stroma are of mouse, not human, origin; and d) that the cells used are from ahomogeneous, not heterogeneous, cell type (real world cancers are normally heterogeneous).Another part of the problem is that it is recognized that anti-cancer drugs are generallyanomalous (as compared to other types of drugs), which greatly limits the ability to use general 
pharmacological knowledge: "Clearly, the ability to predict acceptable pharmaceutical properties based on chemical structure would be highly desirable. In an attempt to meet this challenge "Lipinski's Rules" were formulated, based on a retrospective analysis of success rates of new orally administered agents entering early clinical trials .... Interestingly, most commonly
Yet another area of low skill level is the obstacle of poor understanding of resistance mechanisms which so often prevent drug candidates from being successful: "The most common cause of treatment failure of metastatic cancer is drug resistance... Resistance mechanisms remain an undetermined obstacle to the successful discovery and development of novel targeted therapies. The genomic instability that is a hallmark of cancer contributes to the ability of tumors to develop resistance during therapy (acquired resistance), and the intrapatient heterogeneity of most advanced solid tumors invariably leads to the selection of resistant clones (intrinsic resistance)" (page 430).
The instant claims include ‘method of prophylaxis/prevention or treatment of cancer’ generally, and it is not established how one of ordinary skill in the art would be able to extrapolate the biological data of provided in the specification to the entire scope of the instant claims. See, for example, the state of the art references, Gura et al. (Science 1997) and Johnson et al., (British J. of Cancer 2001) - Gura et al., teaches that researchers face the problem of sifting through potential anticancer agents to find the ones promising enough to make human clinical trials worthwhile and further teach that since formal screening began in 1955, many thousands of drugs have shown activity in either cell or animal models but that only 39 have actually been shown to be useful for chemotherapy (see the first two paragraphs).  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  Also, with regard to unpredictability, Johnson et al., teaches that the in vivo activity of 39 different agents in a particular histology in a tumor model did not correlate to activity in the same human cancer.  These state of the art references plainly demonstrate that the 
The treatment or prophylaxis/prevention of cancer generally cannot possibly be considered enabled.  By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
	In In re Buting, 57 CCPA 777, 418 F.2d 540, 163 USPQ 689, the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
	In Ex parte Jovanovics, 211 USPQ 907 the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. Applicants submitted “affidavits, publications and data” for one of the compounds, and a dependent claim drawn to the use of that species was allowed.  For the other, no data was presented, applicants said only that the other derivative would be expected to be less effective; claims to the genus were refused. 
In Ex parte Busse, et al., 1 USPQ2d 1908, claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic 
In Ex parte Stevens, 16 USPQ2d 1379 a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
	Note:  The above is a representative illustration of the extent of breadth encompassed by claims 1-4 and 19-21.  The specification provides specific and/or subgeneric diseases or disease groups, not all of which are specifically addressed or explained above.  However, it does not definitely mean that these are enabled in the specification.  The reasons provided for non-enablement throughout the office action are applicable to the diseases encompassed by the dependent claims as well.
The instant claims 19-21 are drawn in part to “prophylaxis” or “prevention” of cancer; pain; endometriosis; autosomal dominant polycystic kidney disease; acute ischemic syndromes in atherosclerotic patients; pneumonia; and neurodegenerative diseases, which is not remotely enabled.  The instant compounds are disclosed to have antagonistic activities on the EP2 and EP4 receptors and it is recited that the instant compounds are useful in the “prophylaxis” or “prevention” of cancer; pain; endometriosis; autosomal dominant polycystic kidney disease; acute ischemic syndromes in atherosclerotic patients; pneumonia; and neurodegenerative diseases, for which applicants provide no competent evidence.  “To prevent” actually means to anticipate or counter in advance, to keep from happening etc. (as per Websters II Dictionary) and therefore it is not understood how one skilled in the art can reasonably establish the basis 
Applicants have not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, “the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved”.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(Only a few of the claimed diseases are discussed here to make the point of an insufficient disclosure, it does not definitely mean that the other diseases meet the enablement requirements).  There is no evidence of record, which would enable the skilled artisan in the identification of the people who have the potential of becoming afflicted with the disease(s) or disorder(s) claimed herein.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  
1) The nature of the invention: Therapeutic or prophylactic or preventive use of the compounds in method of treatment or prophylaxis/prevention of cancer; pain; endometriosis; autosomal 
2) The state of the prior art: There are no known compounds of similar structure, which have been demonstrated to be useful in a method for treatment or prevention of conditions such as those of instant claims, i.e., cancer; pain; endometriosis; autosomal dominant polycystic kidney disease; acute ischemic syndromes in atherosclerotic patients; pneumonia; and neurodegenerative diseases, or the non-limiting examples of which are provided in the specification, including some of those recited in instant claims.  
3) The predictability or lack thereof in the art: Applicant has not provided any competent evidence or disclosed tests that are highly predictive for the pharmaceutical use of the instant compounds.  Pharmacological activity in general is a very unpredictable area.  Note that in cases involving physiological activity such as the instant case, ‘the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved’.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
4) The amount of direction or guidance present and 5) the presence or absence of working examples:  There are no doses present to direct one of ordinary skill in the art to use the compounds in the treatment of all of the diseases or disease symptoms within the scope of instant claims.  The specification provides (see pages 127-133) biological in vitro assay to determine the antagonistic activities of the compounds on the EP2 and EP4 receptors and results in terms of IC50 are provided in Table 8.  However, there is no disclosure regarding how this data correlates to treatment of, for example, all types of diseases encompassed by instant claims, which include- cancer; pain; endometriosis; autosomal dominant polycystic kidney disease; acute ischemic syndromes in atherosclerotic patients; pneumonia; and neurodegenerative diseases, etc.

7) The quantity of experimentation needed would be an undue burden because of the extent of conditions covered by the recitation ‘a method for treatment or prevention of a condition’, wherein the conditions include those recited in instant claims, i.e., cancer; pain; endometriosis; autosomal dominant polycystic kidney disease; acute ischemic syndromes in atherosclerotic patients; pneumonia; neurodegenerative diseases; etc. and the specific conditions recited in claim 19-21 and those disclosed in the specification page 64.  Further, it would be an undue burden on one skilled in the pharmaceutical arts since there is inadequate guidance given to the skilled artisan, regarding the medical conditions or illnesses included in the instant claims.
Thus, factors such as “sufficient working examples”, “the level of skill in the art” and “predictability”, etc. have been demonstrated to be sufficiently lacking in the use of the invention.  In view of the breadth of the claim, the chemical nature of the invention, the unpredictability of ligand-receptor interactions in general, and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.  Factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 
(A)	The breadth of the claims; 

(C)	The state of the prior art; 
(D)	The level of one of ordinary skill; 
(E)	The level of predictability in the art; 
(F)	The amount of direction provided by the inventor; 
(G)	The existence of working examples; and 
(H)	The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  MPEP. § 2164.01(a); In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Nature of the Invention
Instant claims are directed to the use of compounds of formula (III) (depicted below):

    PNG
    media_image1.png
    117
    262
    media_image1.png
    Greyscale

in a method of modulating an immune response in a subject having a tumor.  
Breadth of the Claims
As discussed above, the instant claims directed to ‘a method of modulating an immune response in a subject having a tumor by administering an effective amount of a compound of formula (III).  The specification at page 1 provides that: ‘the instant invention relates to compounds of formula (III) and their use as modulators of the PGE2 receptors EP2 and/or EP4’.  Further, the specification discloses that ‘the present EP2 and/or EP4 antagonists may be useful alone or in combination with one or more therapeutic agents and/or chemotherapy, … for the prevention/prophylaxis or treatment of cancers’, see page 4.  With respect to undue 
The instant claim 18 is directed to ‘a method of modulating an immune response in a subject having a tumor’.  The compounds of formula (III) of the instant invention are disclosed to be ‘EP2 and/or EP4 antagonists’, for example, see specification at page 4.  The instant claim 18, however, recites ‘a method of modulating an immune response in a subject having a tumor’ wherein the term “modulating” generally encompasses antagonizing or blocking (or inhibiting), agonizing or activating (or binding), partial blocking and partial activating.  However, the invention compounds are not shown to have all these properties.  For example, it is revolutionary for a compound to be effective as a blocker, activator and partial blocker/activator.  The specification does not provide any competent tests or data to establish that the compounds have the instantly claimed activity of ‘modulating an immune response in a subject having a tumor’. 
Level of Predictability in the Art 
The present invention is directed to chemical compounds (represented by formula (III)) having EP2 and/or EP4 antagonistic activity.  The instant claim, however, is directed to: ‘a method of modulating an immune response in a subject having a tumor’.  The specification and/or the state of the art does not sufficiently enable the full scope of instant claim.
General Level of Skill
The multitude of intricate, interacting biological processes within the human body presents a significant level of unpredictability in drug development.  Z. Wang et al., 19 Drug Discovery Today, 145-150 (2014); U.K. Marelli et al., 3 Frontiers in Oncology, 1-12 (2013).  Drug development is generally considered and unpredictable art.  Id.  
Immune response in a subject having a tumor:

Guidance in the Specification and Working Examples:
The specification discloses antagonistic activities (IC50 in nM) in beta-arrestin and cAMP assays of some of the exemplified compounds, see Tables 8 at pages 131-133.
In view of the foregoing, one of skill in the art would accept that the exemplified compounds within the claimed genus can in vitro inhibit EP2 and/or EP4 receptors.  Neither the instant specification nor the art of record teaches one of skill in the art how to identify the full scope of instantly claimed method, i.e., a method of modulating an immune response in a subject having a tumor by administering an effective amount of a compound of formula (III).
The dosage regimen information is provided in the specification at page 64.  It is generally known that the range is dependent on variety of factors which include among the others, the activity of the particular compound employed.  Moreover, the dosage information provided in the specification is generic, the same for the many disorders covered by the specification. Thus, there is no specific direction or guidance regarding a regimen or dosage effective specifically for the activity of ‘modulating of an immune response in a subject having a tumor’, encompassed within the scope of instant claim.

The Quantity of Experimentation Needed Is Undue
The instant claims are properly rejected under 35 U.S.C. § 112(a) for lack of enablement because upon balancing the above-discussed factors, the specification at the time the application was filed, would not have taught one skilled in the art how to use the full scope of instant claims - a method for modulating an immune response in a subject having a tumor. 
The ability of one of skill in the art to use the full scope of the subject claims is balanced against: (1) the predictability in the art of small-molecule drug targets in combination with; (2) the lack of guidance provided to one of skill in the art as to how to identify a subject in need of the administration of effective amount of invention compound; and (3) the open-ended breadth of instant claim, which inherently includes treatment of a disease or disorder as the claim is directed to administering the effective amount to a ‘subject’. 
The primary factor underlying the instant rejection is the lack of guidance provided in the instant specification and the art of record as to how one of skill in the art can identify the full scope of instant claim.  A secondary consideration is that only four compounds were tested in working examples.  
Upon such balancing, the experimentation to practice the full scope of instant claims is considered undue because one of skill in the art must perform experimentation to: (a) identify which diseases are associated with immune response modulating activity in a subject having a tumor (and this may be specific to the subject); and (b) determine whether such condition can be treated with a claimed compound in a particular subject.  Such experimentation is necessarily undo, particularly in view of the scope of the claimed subject matter with respect to ‘method for modulating an immune response in a subject having a tumor’.
In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)”.  That conclusion is clearly justified here.

Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Charifson et al., WO 2013/163190 or Charifson et al., WO 2015/058031.
MPEP § 2112 states:
I. SOMETHING WHICH IS OLD DOES NOT BECOME PATENTABLE UPON THE DISCOVERY OF A NEW PROPERTY
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

“[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that “just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel.” Id. See also MPEP § 2112.01 with regard to inherency and product-by-process claims and MPEP § 2141.02 with regard to inherency and rejections under 35 U.S.C. 103.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

II. INHERENT FEATURE NEED NOT BE RECOGNIZED AT THE TIME OF THE INVENTION
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency); see also Toro Co. v. Deere & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention.”); Abbott Labs v. Geneva Pharms., Inc., 182 F.3d 1315, 1319, 51 USPQ2d 1307, 1310 (Fed.Cir.1999) (“If a product that is offered for sale inherently possesses each of the limitations of the claims, then the invention is on sale, whether or not the parties to  Atlas Powder Co. v. Ireco, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) (“Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.”); SmithKline Beecham Corp. v. Apotex Corp., 403 F.3d 1331, 1343-44, 74 USPQ2d 1398, 1406-07 (Fed. Cir. 2005) (holding that a prior art patent to an anhydrous form of a compound “inherently” anticipated the claimed hemihydrate form of the compound because practicing the process in the prior art to manufacture the anhydrous compound “inherently results in at least trace amounts of” the claimed hemihydrate even if the prior art did not discuss or recognize the hemihydrate).
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

III. A REJECTION UNDER 35 U.S.C. 102/103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. “There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102.” In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. Therefore, a 35 U.S.C. 102/103 rejection is appropriate for these types of claims as well as for composition claims. 
Charifson (WO’190) reference discloses substituted pyrimidine compounds that are effective as inhibitors of DNA-dependent protein kinase (DNA-PK), see structural formula (I) at page 10 wherein Q is CH, and the corresponding species of the Examples.  For example, see the compounds in Tables 1 and 2 starting at page 99: Compound No. 60 (page 115), 67 (page 118), 76 (page 120), 134 (page 137), 280 (page 179), 588, 589, 591 (page 260), 597, 599 (page 262), 600-603 (page 263), 662 (page 282), etc. (representative compound depicted below for convenience).  The reference disclosed compounds are taught to be useful as therapeutic agents for treatment of cancer, see pages 46-47.

    PNG
    media_image3.png
    168
    224
    media_image3.png
    Greyscale


The instant claims are directed to ‘a method of treatment of a cancer by administering an effective amount of a compound of formula (I)’.  The reference disclosed compounds fall within the scope of formula (I) of instant claims.  The references also individually teach administering the reference taught compounds to a patient in need of treatment of cancer.  The instant claims read on reference disclosed compounds and the corresponding method of use as they are directed to the treatment of same patient population using the same therapeutic agent taught in the references.
MPEP § 2112 states: "Something which is old does not become patentable upon the discovery of a new property".  The claiming of a new use, new function, or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  In this case the “unknown property” is that the claim recites that ‘cancer is treated by modulating an immune response comprising reactivation of the immune system in the tumor’.  This is unknown because the reference teaches treatment of cancer using the disclosed compounds but does not specifically teach the modulating of immune response by reactivation of the immune system in the tumor.  
The instant claims would have be obvious to one having ordinary skill in the art in view of the teachings of Charifson (WO’190) or Charifson (WO’031).  One of ordinary skill in the art at the time of the invention, would have been motivated to select the reference disclosed compounds and use them in a method of treatment of cancer, with the reasonable expectation of obtaining results consistent with the teachings of the reference.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 1-12 and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 16-20 of copending Application No. 16/614,209. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims.  The reference claims are drawn to compounds of formula (II), see the structural formula in claim 2; the subgeneric embodiments in claims 3-7; and the specific compounds recited in claims 8-9.  The compounds are taught to be useful as pharmaceutical agents, see claims 10 and 16-20.  The instantly claimed compounds of formula (III) of claims 5-12, 18-21 are structurally analogous to the compounds of reference claims.
Further, the reference claim is directed to ‘a method of treatment of cancer wherein said cancer is treated by modulating an immune response comprising a reactivation of the immune system in the tumor, comprising administering to a subject in need thereof an effective amount of a compound of formula (I)’, see claim 1.  The reference claimed method and the compounds recited therein are analogous to the method and compounds recited in instant claims 1-4.
It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims and/or use the compounds in any of the methods taught by the reference, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Receipt is acknowledged of the Information Disclosure Statement filed on March 11, 2020 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

August 6, 2021
	
	













    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 EMT6/P has been used to study the antitumor potential of a combination of melatonin and Propionibacterium acnes against breast cancer implanted in mice. It has also been used to determine the anti-proliferative effects of the combination of metformin and curcumin on breast cancer.  See https://www.sigmaaldrich.com/US/en/product/sigma/cb_96042344